In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

**********************
TRAVIS PAVLICEK as parent                *
and natural guardian of C.P.,            *
a minor,                                 *
                                         *           No. 19-1573V
                    Petitioner,          *           Special Master Christian J. Moran
                                         *
v.                                       *           Filed: August 12, 2022
                                         *
SECRETARY OF HEALTH                      *           Attorneys’ Fees and Costs
AND HUMAN SERVICES,                      *
                                         *
                    Respondent.          *
* * * * * * * * * * * * * * * * * * * ** *

Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for Petitioner;
Lara A. Englund, United States Dep’t of Justice, Washington, DC, for Respondent.

                      UNPUBLISHED DECISION AWARDING
                        ATTORNEYS’ FEES AND COSTS1

       Pending before the Court is petitioner Travis Pavlicek’s motion for final
attorneys’ fees and costs. He is awarded $33,568.86.

                                        *       *       *



       1
          Because this published decision contains a reasoned explanation for the action in this
case, the undersigned is required to post it on the United States Court of Federal Claims' website
in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This posting means the
decision will be available to anyone with access to the internet. In accordance with Vaccine Rule
18(b), the parties have 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will
redact such material from public access.
       On October 9, 2019, petitioner, on behalf of his minor son C.P., filed for
compensation under the Nation Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10 through 34. Petitioner alleged that the diphtheria-tetanus-acellular
pertussis, inactivated poliovirus, and measles, mumps, and rubella vaccines C.P.
received on May 8, 2018, caused him to suffer narcolepsy. Following the
submission of expert reports, the undersigned issued his tentative findings
regarding entitlement, stating that based upon the evidence submitted at the time,
petitioner “ha[d] not met his burden of establishing molecular mimicry as a
persuasive theory to explain how vaccines can cause narcolepsy.” Tentative
Finding Denying Entitlement, filed Feb. 19, 2021. Thereafter, petitioner conferred
with an additional expert but eventually moved for a decision dismissing his
petition. On May 28, 2021, the undersigned issued his decision dismissing the
petition for insufficient proof. 2021 WL 2579859.

       On August 18, 2021, petitioner filed a motion for final attorneys’ fees and
costs (“Fees App.”). Petitioner requests attorneys’ fees of $21,023.30 and
attorneys’ costs of $13,011.06 for a total request of $34,034.36. Fees App. at 2.
Pursuant to General Order No. 9, petitioner warrants that she has not personally
incurred any costs related to the prosecution of her case. Id. On September 10,
2021, respondent filed a response to petitioner’s motion. Respondent argues that
“[n]either the Vaccine Act nor Vaccine Rule 13 contemplates any role for
respondent in the resolution of a request by a petitioner for an award of attorneys’
fees and costs.” Response at 1. Respondent adds, however that he “is satisfied the
statutory requirements for an award of attorneys’ fees and costs are met in this
case.” Id at 2. Additionally, he recommends “that the Court exercise its
discretion” when determining a reasonable award for attorneys’ fees and costs. Id.
at 3. Petitioner did not file a reply thereafter.

                                   *      *       *

       Although compensation was denied, petitioners who bring their petitions in
good faith and who have a reasonable basis for their petitions may be awarded
attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e)(1). In this case, although
petitioner’s claim was ultimately unsuccessful the undersigned finds that good
faith and reasonable basis existed throughout the matter. Respondent has also
indicated that he is satisfied that good faith and reasonable basis have been
satisfied. Respondent’s position greatly contributes to the finding of reasonable
basis. See Greenlaw v. United States, 554 U.S. 237, 243 (2008) (“[W]e rely on the
parties to frame the issues for decision and assign to courts the role of neutral
arbiter of matters the parties present.”) A final award of reasonable attorneys’ fees

                                              2
and costs is therefore proper in this case and the remaining question is whether the
requested fees and costs are reasonable.

       The Vaccine Act permits an award of reasonable attorney’s fees and costs.
§15(e). The Federal Circuit has approved the lodestar approach to determine
reasonable attorneys’ fees and costs under the Vaccine Act. This is a two-step
process. Avera v. Sec’y of Health & Human Servs., 515 F.3d 1343, 1348 (Fed.
Cir. 2008). First, a court determines an “initial estimate … by ‘multiplying the
number of hours reasonably expended on the litigation times a reasonable hourly
rate.’” Id. at 1347-48 (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)).
Second, the court may make an upward or downward departure from the initial
calculation of the fee award based on specific findings. Id. at 1348. Here, because
the lodestar process yields a reasonable result, no additional adjustments are
required. Instead, the analysis focuses on the elements of the lodestar formula, a
reasonable hourly rate and a reasonable number of hours.

       In light of the Secretary’s lack of objection, the undersigned has reviewed
the fee application for its reasonableness. See McIntosh v. Secʼy of Health &
Human Servs., 139 Fed. Cl. 238 (2018)

      A.     Reasonable Hourly Rates

       Under the Vaccine Act, special masters, in general, should use the forum
(District of Columbia) rate in the lodestar calculation. Avera, 515 F.3d at 1349.
There is, however, an exception (the so-called Davis County exception) to this
general rule when the bulk of the work is done outside the District of Columbia
and the attorneys’ rates are substantially lower. Id. 1349 (citing Davis Cty. Solid
Waste Mgmt. and Energy Recovery Special Serv. Dist. v. U.S. Envtl. Prot.
Agency, 169 F.3d 755, 758 (D.C. Cir. 1999)). In this case, all the attorneys’ work
was done outside of the District of Columbia.

        Petitioner requests the following rates of compensation for the work of her
counsel, Ms. Amy Senerth: $250.00 per hour for work performed in 2019, $275.00
per hour for work performed in 2020, and $300.00 per hour for work performed in
2021. The undersigned has reviewed the requested rates and finds them to be
reasonable and consistent with what the undersigned has previously awarded to
petitioner’s counsel at Muller Brazil, LLP for her Vaccine Program work. See, e.g.
Edwards v. Sec’y of Health & Human Servs., No. 19-338V, 2021 WL 5026824
(Fed. Cl. Spec. Mstr. Sept. 29, 2021). Accordingly, the requested hourly rates are
reasonable.


                                             3
      B.     Reasonable Number of Hours

      The second factor in the lodestar formula is a reasonable number of hours.
Reasonable hours are not excessive, redundant, or otherwise unnecessary. See
Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993).
The Secretary also did not directly challenge any of the requested hours as
unreasonable.

       The undersigned has reviewed the submitted billing entries and finds the
request to be largely reasonable. However, a small reduction must be made to
account for administrative tasks such as paralegals filing documents and attorneys
billing time to direct their filing. See Guerrero v. Sec’y of Health & Human Servs.,
No. 12-689V, 2015 WL 3745354, at *6 (Fed. Cl. Spec. Mstr. May 22, 2015)
(citing cases), mot. for rev. den’d in relevant part and granted in non-relevant part,
124 Fed. Cl. 153, 160 (2015), app. dismissed, No. 2016-1753 (Fed. Cir. Apr. 22,
2016). The undersigned will reduce the final award of fees by $465.50 to account
for these issues. Petitioner is awarded final attorneys’ fees of $20,557.80.

      C.     Costs Incurred

       Like attorneys’ fees, a request for reimbursement of costs must be
reasonable. Perreira v. Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed.
Cl. 1992), aff’d, 33 F.3d 1375 (Fed. Cir. 1994). Petitioner requests a total of
$13,011.06 in attorneys’ costs. This amount is comprised of acquiring medical
records, the Court’s filing fee, postage, and work performed by petitioner’s
medical expert, Dr. Frederick Nahm. Dr. Nahm’s invoice presents a reasonable
number of hours for reviewing records and preparing two expert reports (25.0
hours) and a reasonable hourly rate which the undersigned has previously accepted
($500.00 per hour). Karapetian v. Sec’y of Health & Human Servs., No. 19-546V,
2022 WL 1865083, at *3 (Fed. Cl. Spec. Mstr. May 9, 2022). The remainder of the
costs have been supported by the necessary documentation and are also reasonable.

      Petitioner is therefore awarded final attorneys’ costs of $13,011.06.

      D.     Conclusion

       The Vaccine Act permits an award of reasonable attorney’s fees and costs.
42 U.S.C. § 300aa-15(e). Accordingly, I award a total of $33,568.86 (representing
$20,557.80 in attorneys’ fees and $13,011.06 in attorneys’ costs) as a lump sum in
the form of a check jointly payable to petitioner and petitioner’s counsel, Ms. Amy
Senerth.

                                             4
       In the absence of a motion for review filed pursuant to RCFC Appendix B,
the clerk of the court is directed to enter judgment herewith.2


               IT IS SO ORDERED.


                                                            s/Christian J. Moran
                                                            Christian J. Moran
                                                            Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a
joint notice renouncing their right to seek review.

                                                    5